MEMORANDUM OPINION
No. 04-04-00580-CV
Virgie COPELAND and Lee Copeland,
Appellants
v.
ACCORD MEDICAL MANAGEMENT, INC. and The Nix Health Care System,
Appellees

From the 288th Judicial District Court, Bexar County, Texas
Trial Court No. 2001-CI-03916
Honorable Janet P. Littlejohn, Judge Presiding
PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	September 22, 2004
DISMISSED
	On April 13, 2004, Virgie and Lee Copeland filed a notice of appeal from the trial court's
judgment signed March 15, 2004. The record was due May 14, 2004, sixty days after the judgment
was signed. See Tex. R. App. P. 35.1. The record was not filed; however, on August 12, 2004, the
trial court clerk filed a notification of late record stating the clerk's record was not filed because
appellant has not paid or made arrangements to pay the clerk's fee to prepare the record and appellant
is not entitled to appeal without paying the fee. (1)
 On August 20, 2004, we ordered appellants to provide written proof to this court on or before
August 29, 2004, that either (1) the clerk's fee has been paid or arrangements had been made to pay
the clerk's fee; or (2) they are entitled to appeal without paying the clerk's fee. We cautioned
appellants that if they failed to respond within the time provided, the appeal would be dismissed for
want of prosecution. See Tex. R. App. P. 37.3(b). Appellants have not filed a response. 
	We therefore dismiss this appeal for want of prosecution. Appellees, Accord Medical
Management, Inc. and The Nix Health Care System, shall recover their costs of this appeal from
Virgie Copeland and Lee Copeland.
							PER CURIAM
1. Appellants did not file a copy of the notice of appeal in this court as required by the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 25.1(e). Thus the court was unaware of the appeal until the clerk filed her notification
of late record.